Citation Nr: 0104533	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for residuals of a head 
injury.

Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 8 to December 24, 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision that denied service 
connection for residuals of a head injury and denied the 
claim for service connection for a seizure disorder as not 
well grounded.

In correspondence dated in September 1998, the veteran 
alleges that his medical problems began or were aggravated by 
active service, and the medical evidence reveals that he has 
paranoid schizophrenia.  These documents constitute a claim 
for service connection for an acquired psychiatric disability 
that has not been adjudicated by the RO.  Under the 
circumstances, the Board will not address this issue and it 
is referred to the RO for appropriate action.


REMAND

The claim for service connection for a seizure disorder was 
denied as not well grounded.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 
5126, and to be codified as amended at 5102, 5103, 5106 and 
5107) eliminated the concept of a well-grounded claim and 
redefined VA's duty to assist the veteran.

The medical evidence in this case shows that the veteran was 
hospitalized in June 1966 at a private medical facility for 
treatment of a head injury.  He underwent surgery on his 
skull.  The evidence does not show the presence of a seizure 
disorder.  The veteran should be notified of the evidence 
needed to support his claims for service connection for 
residuals of a head injury and a seizure disorder, and 
notified of any unsuccessful efforts to obtain evidence.  
This notification must identify the records VA was unable to 
obtain, briefly explain the efforts made to obtain those 
records, and describe any further action that VA will take 
with respect to his claims.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for residuals of a head injury 
and a seizure disorder since entry into 
service in July 1969.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefits sought on appeal are denied, the 
veteran and the representative should be 
provided with an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




